                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:15CR62

        vs.
                                                         ORDER ON APPEARANCE FOR
BRIAN HAMAN,                                           SUPERVISED RELEASE VIOLATION

                       Defendant.


       The defendant appeared before the Court on September 6, 2019 regarding Amended
Petition for Offender Under Supervision [66]. Karen M. Shanahan represented the defendant.
Russell X. Mayer represented the government. The defendant was advised of the alleged
violation(s) of supervised release, right to retain or appointment of counsel, and any right to
a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Petition for Offender Under
Supervision [53]. The government’s oral motion to dismiss Petition for Offender Under
Supervision [53] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release and
the defendant should be held to answer for a final dispositional hearing. Fed. R. Crim. P.
32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before
Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S.
Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:00 a.m. on October 24, 2019.
       The government moved for detention based upon risk of flight and danger. The
defendant requested a detention hearing which was held. The court finds that the defendant
failed to meet his/her burden to establish by clear and convincing evidence that he/she will
not flee or pose a danger to any other person or to the community. Fed. R. Crim. P.
32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted as to
risk of flight and danger and the defendant shall be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded a
reasonable opportunity for private consultation with defense counsel. Upon order of a United
States court or upon request of an attorney for the government, the person in charge of the
corrections facility shall deliver the defendant to the United States Marshal for an appearance
in connection with a court proceeding.


       IT IS SO ORDERED.

       Dated this 6th day of September, 2019.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge




                                              2
